Title: To Thomas Jefferson from George Gilpin, 13 May 1807
From: Gilpin, George
To: Jefferson, Thomas


                        
                            Sir,
                            Washington May 13th. 1807
                        
                        I came to this City this day to Sollicit you for a perticular favor, Mr. Hugh West the late Surveyor of the
                            port of Alexandria is dead The office Vacant I ask the favor to be appointed to it & I beg the liberty to Say a
                            few words, I have resided in Alexandria for thirty Eight years and I have rendered the public Services for a Very Small
                            recompense this appointment will relieve me, I have brought no letter respecting my private character, Colo. Brent, Colo.
                            Richd. Harrison & Mr. W. Jones I have been long Acquainted
                            with, and for a Very metereal thing that is how far I am qualified to fill the office of Surveyor I beg the liberty to
                            refer you to the Collector of the port as he is better able to judge what qualifications are necessary than any person
                            that I cold apply to here as he knows the duties that are required, this favor will Confer a lasting Obligation on your
                            Very Huml. Servt.
                        
                            George Gilpin
                            
                        
                    